Case: 19-20066   Document: 00515514095    Page: 1   Date Filed: 08/04/2020




        United States Court of Appeals
             for the Fifth Circuit                       United States Court of Appeals
                                                                  Fifth Circuit

                                                                FILED
                                                           August 4, 2020
                           No. 19-20066                    Lyle W. Cayce
                                                                Clerk

 In the Matter of: Westmoreland Coal Company, et al,

                                                              Debtors,

 Michael H. Holland, as trustee for the United Mine
 Workers of America Combined Benefit Fund and United
 Mine Workers of America 1992 Benefit Plan; William P.
 Hobgood, as trustee for the United Mine Workers of
 America Combined Benefit Fund; Michael W. Buckner, as
 trustee for the United Mine Workers of America Combined
 Benefit Fund; Michael O. McKown, as trustee for the United
 Mine Workers of America Combined Benefit Fund and
 United Mine Workers of America 1992 Benefit Plan;
 Joseph R. Reschini, as trustee for the United Mine Workers
 of America Combined Benefit Fund and United Mine
 Workers of America 1992 Benefit Plan; Carlo Tarley, as
 trustee for the United Mine Workers of America 1992
 Benefit Plan; Carl E. Van Horn, as trustee for the United
 Mine Workers of America Combined Benefit Fund; Gail
 R. Wilensky, as trustee for the United Mine Workers of
 America Combined Benefit Fund,

                                                          Appellants,

                              versus
Case: 19-20066      Document: 00515514095         Page: 2    Date Filed: 08/04/2020




 Westmoreland Coal Company; Absaloka Coal, L.L.C.;
 Buckingham Coal Company, L.L.C.; Dakota
 Westmoreland Corporation; Daron Coal Company; et
 al,

                                                                      Appellees.


              Appeal from the United States Bankruptcy Court
                     for the Southern District of Texas
                          USBC No. 4:18-AP-3300


 Before Davis, Smith, and Costa, Circuit Judges.
 Gregg Costa, Circuit Judge:
        This case involves the interaction of two laws that protect retirees’
 health care benefits. Passed in 1992, the Coal Act culminated decades of
 efforts to guarantee benefits for retired coal miners.       It requires coal
 companies to pay premiums that fund retirees’ benefits and limits
 interference with those obligations. Enacted four years earlier, section 1114
 of the Bankruptcy Code followed a number of high-profile Chapter 11 cases
 in which debtors—among them, a coal company—unilaterally terminated
 their retirees’ benefits. It requires a debtor to keep paying benefits unless
 those benefits are modified through either an agreement between the debtor
 and the retirees’ representative or a court order. This appeal asks whether
 section 1114 allows for the modification of Coal Act obligations. In line with
 every other court that has answered the question, we conclude that it does.
                                       I.
                                       A.
        The history of the Coal Act is detailed elsewhere, so we review it only
 briefly. See generally E. Enterprises v. Apfel, 524 U.S. 498, 504–15 (1998); In
 re Walter Energy, Inc., 911 F.3d 1121, 1126–32 (11th Cir. 2018).




                                       2
Case: 19-20066       Document: 00515514095           Page: 3      Date Filed: 08/04/2020




                                     No. 19-20066


        Before the Coal Act, a series of National Bituminous Coal Wage
 Agreements between the United Mine Workers of America (UMWA) and
 coal companies had resulted in two multiemployer trusts that provided health
 care benefits to retired miners: the 1950 Benefit Plan and the 1974 Benefit
 Plan and Trust. These trusts guaranteed lifetime benefits, but they quickly
 encountered financial difficulties due to rising health care costs, increases in
 the number of covered beneficiaries, and decline in the coal industry. In
 response, the union and coal companies agreed in 1978 to move away from
 multiemployer plans. Each coal company became responsible for financing
 its own individual employer plan (IEP). But the 1950 and 1974 Plans
 remained in effect for limited purposes. The 1950 Plan covered retirees who
 were already enrolled, and the 1974 Plan covered “orphaned” retirees whose
 employers had gone out of business. Despite these reforms, the Plans’
 financial woes continued to deepen as some coal companies refused to sign
 on to the wage agreements and others exited the industry.
        To remedy the Plans’ financial troubles, Congress enacted the Coal
 Industry Retiree Health Benefit Act of 1992 (Coal Act). Pub. L. No. 102-486,
 106 Stat. 2776. The Act requires coal companies that had entered into any
 National Bituminous Coal Wage Agreements from 1978 on—the statute calls
 such companies “signatory operator[s]”—to provide retirees’ health care
 benefits through IEPs. 1 26 U.S.C. § 9711(a). That obligation continues as
 long as the company or a “related person” remains in business. Id.; see also
id. § 9701(c)(2) (defining “related persons”). The Act also created two new
 multiemployer plans. The Combined Fund merged the 1950 and 1974 Plans.
Id. § 9702(a)(2). The 1992 Benefit Plan covers retirees who could have
 received benefits under the 1950 or 1974 Plans but had not retired when the


        1
         The Coal Act does not cover coal miners who retired after September 30, 1994.
 26 U.S.C. §§ 9711(b)(1), 9712(b)(2).




                                          3
Case: 19-20066        Document: 00515514095             Page: 4      Date Filed: 08/04/2020




                                      No. 19-20066


 Coal Act was passed as well as orphaned retirees who are entitled to IEP
 coverage but are not yet receiving those benefits. Id. § 9712(b)(2). Each
 plan’s funding consists primarily of “premiums” levied on signatory
 operators 2 and money from the federal government. Id. §§ 9704(a),
 9705(b)(1); 9712(a)(3), (d)(1). A signatory operator’s premium obligations
 extend to “related person[s]” such that, when it “sells substantially all of its
 assets, the purchaser inherits the obligation to pay” the premiums. Walter
 Energy, 911 F.3d at 1131–32; see also 26 U.S.C. §§ 9706(a), 9712(d)(4).
         Also included in the Coal Act are several provisions that protect its
 benefit scheme. Two are relevant to this case. One annuls “any transaction”
 with “a principal purpose” of “evad[ing] or avoid[ing] liability” under the
 Act. Id. § 9722. The other is specific to the Combined Fund and states that
 “[a]ll liability for contributions to” that fund “shall be determined
 exclusively under” the Act. Id. § 9708. Even though the Coal Act contains
 these and other safeguards, it does not expressly address the fate of an
 operator’s premium obligations when the operator enters bankruptcy.
         The Bankruptcy Code does address a debtor’s health care obligations
 to its retirees. Four years before Congress passed the Coal Act, it added
 section 1114 to the Code. It responded to a series of Chapter 11 debtors—
 most famously, the coal company LTV—that unilaterally terminated their
 retirees’ health care benefits. 7 Collier on Bankruptcy ¶ 1114.01[2],
 at 1114-10 (Alan N. Resnick & Henry J. Sommer, eds., 16th ed. 2019).
 Section 1114 requires a debtor to continue paying promised “retiree
 benefits” unless the debtor and the retirees’ representative agree to modify
 those benefits or a bankruptcy court orders modification.                   11 U.S.C.


         2
           A signatory operator’s premiums are calculated based on the retirees “assigned”
 to it under each plan. 26 U.S.C. §§ 9704(b), 9706(a)(1)–(2), 9712(d)(1)(A). Only
 signatories to the 1988 agreement must pay premiums to the 1992 Plan. Id. § 9712(d)(6).




                                            4
Case: 19-20066        Document: 00515514095              Page: 5      Date Filed: 08/04/2020




                                       No. 19-20066


 § 1114(e)(1). A debtor can move for court-ordered modification if it first
 proposes modifications to the retirees’ representative and negotiates in good
 faith, only to have the representative refuse the proposal “without good
 cause.” Id. § 1114(f), (g)(1)–(2). In that case, the court “shall” order
 modification if it “is necessary to permit the reorganization of the debtor and
 assures that all creditors, the debtor, and all of the affected parties are treated
 fairly and equitably, and is clearly favored by the balance of the equities.” Id.
 § 1114(g)(3).
                                            B.
         In October 2018, Westmoreland Coal Company and its affiliates 3 filed
 Chapter 11 petitions. As part of its reorganization, Westmoreland negotiated
 an agreement with creditors to sell the bulk of its assets through an auction.
 Every bidder conditioned its purchase of Westmoreland’s assets on the
 termination of successor liability for Westmoreland’s Coal Act obligations.
         Consequently, Westmoreland proposed modifying those obligations
 under section 1114. The Trustees of the Combined Plan and the 1992 Plan
 responded by filing a complaint for a declaratory judgment that Coal Act
 obligations are not “retiree benefits” and thus cannot be modified under
 section 1114.     Westmoreland moved for a Rule 12(c) judgment on the
 pleadings.
         Before the bankruptcy court ruled, the Eleventh Circuit decided the
 same issue. See In re Walter Energy, Inc., 911 F.3d 1121 (11th Cir. 2018).
 Walter Energy—in which the Trustees were a party—determined that Coal
 Act obligations were “retiree benefits” subject to modification under section



         3
          Unless differentiation between the Appellees is necessary, this opinion refers to
 them collectively as “Westmoreland” for simplicity.




                                             5
Case: 19-20066         Document: 00515514095                Page: 6       Date Filed: 08/04/2020




                                         No. 19-20066


 1114. Id. at 1126. 4 Two days later, the bankruptcy court issued an opinion
 arriving at the same conclusion. It then certified its judgment for direct
 appeal to our court. See 28 U.S.C. § 158(d)(2)(A)(i), (iii). 5
                                               II.
         “When directly reviewing an order from a bankruptcy court, findings
 of fact are reviewed for clear error and conclusions of law are reviewed de
 novo.” In re OCA, Inc., 552 F.3d 413, 419 (5th Cir. 2008). This appeal
 involves the latter. But Westmoreland says we should engage in no review at
 all because the Trustees lost on these same issues in the Eleventh Circuit. It
 contends Walter Energy precludes relitigating the issues in the different
 bankruptcy in this circuit.
         Issue preclusion, or collateral estoppel, prevents the same party from
 relitigating an issue when “(1) the identical issue was previously adjudicated;
 (2) the issue was actually litigated; and (3) the previous determination was
 necessary to the decision.” Pace v. Bogalusa City Sch. Bd., 403 F.3d 272, 290


         4
           The Eleventh Circuit affirmed a district court and a bankruptcy court. See United
 Mine Workers of Am. 1974 Pension Plan & Tr. v. Walter Energy, Inc., 579 B.R. 603 (N.D. Ala.
 2016); In re Walter Energy, Inc., 542 B.R. 859 (Bankr. N.D. Ala. 2015). When this opinion
 mentions “Walter Energy” without citation, it refers to the Eleventh Circuit’s decision.
         5
             Meanwhile, the bankruptcy court appointed a committee as the retirees’
 authorized representative for benefit modification negotiations. Westmoreland and the
 committee eventually reached a settlement. They agreed that Westmoreland will help
 transition retirees enrolled in its IEP to the 1992 Plan (in part by extending IEP coverage
 until retirees are covered by the 1992 Plan) and that its Coal Act premium obligations will
 end once it sells its assets. Westmoreland told the court that terminating successor liability
 for its Coal Act obligations was necessary to sell its assets, keep its mines running, and save
 thousands of its miners’ jobs. The bankruptcy court conditionally approved the settlement
 pending appeal to our court. It found that the settlement was “better for the Coal Act
 retirees, the Coal Act Funds, and all of [Westmoreland’s] constituencies, than the
 alternative.” Although the settlement meant the court did not need to make section
 1114(g)(3) findings, it did so as an alternative ground for approving the termination of Coal
 Act obligations.




                                               6
Case: 19-20066         Document: 00515514095              Page: 7       Date Filed: 08/04/2020




                                        No. 19-20066


 (5th Cir.2005) (en banc). 6 This suit checks all three boxes: Walter Energy
 rejected the same outcome-determinative claim the Trustees press again
 here.
         But something seems amiss. If one circuit’s resolution of a legal issue
 is binding when the losing litigant has a case in another circuit, how would
 circuit splits develop with repeat litigants (like the Trustees here or, perhaps
 most often, the federal government)? Sure enough, there is an exception to
 nonmutual issue preclusion for pure issues of law. Preclusion does not apply
 if “[t]he issue is one of law and treating it as conclusively determined would
 inappropriately foreclose opportunity for obtaining reconsideration of the
 legal rule upon which it was based.” Restatement (Second) of
 Judgments § 29(7) (1982). Two situations in which issue preclusion is
 usually inappropriate are when the issue was previously decided by a
 coordinate court of appeals or when the issue is of public importance but the
 highest court that can resolve it has not done so. Id. cmt. i. Applying
 preclusion in those circumstances would inhibit a court from “perform[ing]
 its function of developing the law.” Id.; see also 18 Charles Alan
 Wright et al., Federal Practice and Procedure § 4425, at
 697–701 (3d ed. 2016) (summarizing the considerations underpinning “[t]he
 rule that issue preclusion does not attach to abstract rulings of law,” id. at
 697).
         The Trustees’ suit falls within this exception. It presents only
 questions of law. So preclusion is inappropriate both because the other court
 that decided them was a fellow intermediate federal court and because they


         6
           A fourth factor—whether any special circumstances would make preclusion
 unfair—applies only to offensive issue preclusion. Bradberry v. Jefferson Cty., 732 F.3d 540,
 548 (5th Cir. 2013). It does not apply here because Westmoreland has invoked preclusion
 as a defense.




                                              7
Case: 19-20066     Document: 00515514095         Page: 8    Date Filed: 08/04/2020




                                  No. 19-20066


 are important ones the Supreme Court has not decided. Issue preclusion
 thus does not bar the Trustees’ suit. See Pharm. Care Mgmt. Ass’n v. District
 of Columbia, 522 F.3d 443, 446–47 (D.C. Cir. 2008) (declining to apply issue
 preclusion to legal question under ERISA addressed in First Circuit case);
 Af-Cap, Inc. v. Chevron Overseas (Congo) Ltd., 475 F.3d 1080, 1086 (9th Cir.
 2007) (declining to apply issue preclusion to Foreign Sovereign Immunities
 Act issue decided in Fifth Circuit case).
        We nevertheless consider the Eleventh Circuit’s recent decision as
 persuasive authority. That is no small thing. Our usual reluctance to create
 circuit splits is even more pronounced in bankruptcy cases where the need
 for uniformity is a constitutional command. In re Ultra Petroleum Corp., 943
F.3d 758, 763–64 (5th Cir. 2019) (citing In re Marciano, 708 F.3d 1123, 1135
 (9th Cir. 2013) (Ikuta, J., dissenting) (quoting U.S. Const. art. I, § 8, cl.
 4)).
                                      III.
        There is a threshold question before we get to the heart of the matter:
 Does the Anti-Injunction Act bar a section 1114 modification of Coal Act
 premiums? The Anti-Injunction Act (AIA) prohibits “suit[s] for the purpose
 of restraining the assessment or collection of any tax.” 26 U.S.C. § 7421(a).
 It “protects the Government’s ability to collect a consistent stream of
 revenue” and requires taxes to be challenged “only after they are paid.”
 Nat’l Fed’n of Indep. Bus. v. Sebelius (NFIB), 567 U.S. 519, 543 (2012). When
 the AIA applies, it divests courts of subject-matter jurisdiction. Hotze v.
 Burwell, 784 F.3d 984, 996 (5th Cir. 2015). The Trustees’ argue that Coal
 Act obligations are taxes, so there is no jurisdiction in a section 1114
 proceeding to modify them.




                                       8
Case: 19-20066      Document: 00515514095         Page: 9     Date Filed: 08/04/2020




                                  No. 19-20066


                                       A.
        The parties disagree about what the relevant “suit” is for purposes of
 the AIA. Westmoreland contends that its Chapter 11 bankruptcy case is not
 an adversarial “suit” subject to the AIA but is instead a petition to a
 bankruptcy court for relief. But adversary proceedings like the one the
 Trustees initiated “are separate lawsuits within the context of a particular
 bankruptcy case.” 10 Collier, supra, ¶ 7001.01, at 7001-3; see also In re
 TWL Corp., 712 F.3d 886, 892 (5th Cir. 2013). Consequently, the AIA can
 still apply to them. See Laughlin v. I.R.S., 912 F.2d 197, 199–200 (8th Cir.
 1990); In re Am. Bicycle Ass’n, 895 F.2d 1277, 1279–80 (9th Cir. 1990); Matter
 of LaSalle Rolling Mills, Inc., 832 F.2d 390, 392–94 (7th Cir. 1987).
        Even though we look at this adversary proceeding rather than the
 bankruptcy as a whole, Westmoreland still says the AIA does not apply. That
 is because it is a suit brought by the Trustees to compel the collection of
 taxes—if that is what Coal Act premiums are—as opposed to a suit to
 “restrain” collection. Indeed, this declaratory judgment action is in a
 posture different from that of other cases that addressed the AIA in
 proceedings where debtors actually moved to modify their obligations.
 Walter Energy, 911 F.3d at 1133–34; In re Leckie Smokeless Coal Co., 99 F.3d
573, 583 (4th Cir. 1996). For that reason, the Trustees agree that the AIA
 does not bar this proceeding; they are the ones who filed it after all. But, the
 Trustees explain, this suit asks us to declare what the law is for the impending
 section 1114 proceeding.      That is typically the point of a declaratory
 judgment—to decide the issues in another suit that is on the horizon. See
 10B WRIGHT ET AL., supra, § 2751 (“[The declaratory judgment] gives a
 means by which rights and obligations may be adjudicated in cases involving
 an actual controversy that has not reached the stage at which either party may
 seek a coercive remedy and in cases in which a party who could sue for
 coercive relief has not yet done so.”). Because we end up holding that the



                                        9
Case: 19-20066         Document: 00515514095              Page: 10       Date Filed: 08/04/2020




                                        No. 19-20066


  AIA is not a bar, we will assume the declaratory judgment posture allows us
  to decide if the AIA would forbid the section 1114 proceeding that everyone
  agreed was going to happen (and now has). 7
Barb.
1.
          The key question is whether a Coal Act premium is a “tax” under the
  AIA. National Federation of Independent Business v. Sebelius, 567 U.S. 519,
  helps with the answer. It held that because the AIA is a “creature[] of
  Congress’s own creation,” something is a tax under the AIA only when
  Congress intended it to be. Id. at 544. In other words, the statutory bar on
  suits to stop the collection of taxes applies only to exactions Congress
  considered to be taxes. And “the best evidence of Congress’s intent is the
  statutory text.” Id. It is particularly significant when Congress describes
  some exactions in a statutory scheme as “taxes” but not others. Id.; see also
  Hotze, 784 F.3d at 997. This approach stands in contrast to the framework
  for evaluating whether an exaction is a tax in the constitutional sense, in which
  case the label Congress uses is of minimal importance. See NFIB, 567 U.S.
  at 544, 564–66. So the AIA applies to something that is not really a tax when
  it nonetheless has that label, see id. at 544 (citing Bailey v. George, 259 U.S. 16
  (1922)), and does not apply to something that is a tax but doesn’t have that




          7
            The text of the AIA differs from that of the Declaratory Judgment Act, which
  does not allow courts to issue declaratory judgments “with respect to Federal taxes”
  (subject to several exceptions). 28 U.S.C. § 2201(a). Although the Trustees request a
  declaratory judgment, neither party asserts that the Declaratory Judgment Act would bar a
  suit that the AIA does not. We thus assume without deciding that the two statutes are
  coterminous and limit our discussion to the AIA. See, e.g., Cohen v. United States, 650 F.3d
717, 727–31 (D.C. Cir. 2011) (en banc); Leckie Smokeless, 99 F.3d at 583–84.




                                              10
Case: 19-20066      Document: 00515514095          Page: 11    Date Filed: 08/04/2020




                                   No. 19-20066


  label, see id. at 544–46. With the AIA, form—specifically, the label Congress
  uses—does matter over substance.
         The Coal Act’s labels indicate that Congress did not intend premiums
  to be taxes for AIA purposes. Most obviously, Congress called the annual
  exactions on signatory operators “premiums,” not taxes. E.g., 26 U.S.C.
  § 9704(a) (Combined Fund); id. § 9712(d)(1)(A) (1992 Plan). And its use of
  the word “tax” elsewhere in the Coal Act—especially its express treatment
  of penalties for failing to pay Combined Act premiums as a tax—shows that
  this word choice was intentional. See id. § 9707(f) (providing that the penalty
  for failing to pay Combined Fund premiums “shall be treated in the same
  manner as [a] tax”); see also id. § 9702(a)(4) (granting Combined Fund tax-
  exempt status); id. § 9705(a)(4)–(5) (describing tax treatment of money
  transferred from the 1950 and 1974 Plans to the Combined Fund). In
  addition, although the Coal Act’s provisions are in the Internal Revenue
  Code, they are under the subtitle “Coal Industry Health Benefits” while
  other subtitles expressly describe their contents as taxes. Compare 26 U.S.C.
  Subtitle J (“Coal Industry Health Benefits”), with, e.g. id. Subtitle A
  (“Income Taxes”). See also I.N.S. v. Nat’l Ctr. for Immigrants’ Rights, Inc.,
  502 U.S. 183, 189 (1991) (“[T]he title of a statute or section can aid in
  resolving an ambiguity in the legislation’s text.”).
         The Trustees raise several counterarguments. First, they assert that
  premiums are the “same thing” as taxes because the government assesses
  them for a public purpose. But that functional analysis misses the point of
  NFIB: because the AIA is a statutory creature, how Congress labels the
  exaction is key. See 567 U.S. at 544 (rejecting the argument that “even
  though Congress did not label the shared responsibility payment a tax, we
  should treat it as such under the Anti-Injunction Act because it functions like
  a tax”).




                                         11
Case: 19-20066         Document: 00515514095             Page: 12       Date Filed: 08/04/2020




                                        No. 19-20066


          Second, the Trustees point to several cases holding that Coal Act
  premiums are taxes. But only one addressed the application of the AIA. 8 See
  Leckie Smokeless, 99 F.3d at 583. And all the cases predated NFIB and relied
  on a functional approach that put little, if any, weight on congressional labels.
  See, e.g., In re Chateaugay Corp., 53 F.3d 478, 498 (2d Cir. 1995) (looking at
  whether an exaction is “[a]n involuntary pecuniary burden, regardless of
  name” (emphasis added)).
          The Trustees’ final argument holds more water. They point to 26
  U.S.C. § 9707, which imposes a penalty for failing to pay Combined Fund
  (but not 1992 Plan) premiums and states that the penalty “shall be treated in
  the same manner as the tax imposed by section 4980B.” Id. § 9707(a), (f).
  This time the label makes the penalty a tax under the AIA. See NFIB, 567
U.S. at 544 (“Congress can . . . describe something as a penalty but direct
  that it nonetheless be treated as a tax for purposes of the Anti-Injunction
  Act.”).
          That potentially means the AIA forbids not only suits involving the
  penalty for failing to pay Combined Fund premiums, but also suits involving
  the Combined Fund premiums themselves. At least two circuits have held
  that the AIA prohibits challenges to nontax obligations if those obligations
  are enforced by a tax because relief from the nontax obligation would
  “necessarily ‘restrain’ the assessment and collection of the tax.” See Fla.
  Bankers Ass’n v. U.S. Dep’t of the Treasury, 799 F.3d 1065, 1072 (D.C. Cir.
  2015) (Kavanaugh, J.); accord CIC Servs., LLC v. IRS, 925 F.3d 247, 257 (6th


          8
           Three of the others considered whether Coal Act premiums were a “tax” entitled
  to administrative-expense priority under the Bankruptcy Code. See In re Sunnyside Coal
  Co., 146 F.3d 1273, 1276–78 (10th Cir. 1998); Adventure Res. Inc. v. Holland, 137 F.3d 786,
  793–95 (4th Cir. 1998); In re Chateaugay Corp., 53 F.3d 478, 498 (2d Cir. 1995). Another
  evaluated a takings claim. See Unity Real Estate Co. v. Hudson, 178 F.3d 649, 675 (3d Cir.
  1999).




                                              12
Case: 19-20066      Document: 00515514095         Page: 13     Date Filed: 08/04/2020




                                   No. 19-20066


  Cir. 2019). The Eleventh Circuit applied this principle to Combined Fund
  premiums, explaining that even a suit to modify only the premiums would
  “mak[e] it impossible for the Combined Fund to assess or collect a tax—that
  is, the penalty imposed by the Coal Act for a company’s failure to pay its
  premiums.” Walter Energy, 911 F.3d at 1141.
         Like the Eleventh Circuit, we will assume that, because the section
  9707 penalty should be treated like a tax, Combined Fund premiums are
  effectively taxes under the AIA too. We thus consider whether an exception
  to the AIA permits litigation to modify Combined Fund premiums.
                                        2.
         The AIA applies “only when Congress has provided an alternative
  avenue for an aggrieved party to litigate its claims on its own behalf.” South
  Carolina v. Regan, 465 U.S. 367, 381 (1984). In a typical tax case, that other
  avenue is a postpayment refund suit. NFIB, 567 U.S. at 543. The exception,
  then, is that when no alternative avenue for federal court jurisdiction exists,
  the AIA will not bar a suit to restrain tax collection. Regan, 465 U.S. at 381
  (concluding that the AIA did not block South Carolina’s suit challenging a
  federal tax on state bonds on Tenth Amendment grounds because there was
  no other way to bring that claim). The same idea underlies courts’ reluctance
  to read a statute as precluding all judicial review as opposed to merely
  channeling litigation into a specific forum. See generally Elgin v. Dep’t of
  Treasury, 567 U.S. 1, 9–10 (2012).
         Two courts have held that bankruptcy court motions to modify Coal
  Act obligations fit within the Regan exception. See Walter Energy, 911 F.3d at
  1141–42 (addressing section 1114 proceeding like this one); Leckie Smokeless,
99 F.3d at 584–85 (addressing section 363(f) request to sell assets “free and
  clear” of Coal Act obligations). As the Eleventh Circuit explained, a debtor
  cannot modify its retiree benefits except through section 1114, which applies




                                        13
Case: 19-20066          Document: 00515514095               Page: 14        Date Filed: 08/04/2020




                                          No. 19-20066


  only to Chapter 11 proceedings in bankruptcy court. Walter Energy, 911 F.3d
  at 1141–42 (citing 11 U.S.C. § 103(g)). That means a debtor cannot bring a
  postassessment refund suit to modify its Coal Act obligations because the
  district court entertaining that suit would lack the power to grant relief under
  section 1114. Id.
          The Trustees do not point to an alternative avenue that
  Westmoreland could pursue. Instead, they argue that the Regan exception is
  “very narrow” and “almost unique.” E.g., RYO Mach., LLC v. U.S. Dep’t
  of Treasury, 696 F.3d 467, 472 (6th Cir. 2012). In particular, they contend
  that Regan applies only to suits challenging the validity of a tax. 9 Several cases
  in the Trustees’ briefs describe Regan’s holding in those terms, but they are
  distinguishable. 10
          The bigger point is that other courts—including ours, though we have
  not discussed Regan at length—view the exception more broadly. See
  Interfirst Bank Dallas, N.A. v. United States, 769 F.2d 299, 307 n.13 (5th Cir.
  1985) (“In Regan, the Supreme Court held that the [AIA] was not intended



          9
            The Trustees also point out that some courts have noted that Regan involved the
  Supreme Court’s original jurisdiction. See RYO Mach., 696 F.3d at 472; LaSalle Rolling
  Mills, 832 F.2d at 393. Though other courts have considered that posture relevant, the
  Regan Court expressly declined to reach South Carolina’s argument that applying the AIA
  would have unconstitutionally restricted its original jurisdiction. 465 U.S. at 373 n.9.
          10
             Three cases barred attempts by Chapter 11 debtors to enjoin the IRS from
  collecting undisputedly lawful taxes merely to facilitate reorganization. See LaSalle Rolling
  Mills, 832 F.2d at 391–93; see also Laughlin, 912 F.2d at 199; In re Am. Bicycle Ass’n, 895
F.2d at 1280–81. A fourth case found the AIA prohibited a nonprofit watchdog from
  enjoining an IRS audit to determine its tax liability. See Judicial Watch, Inc. v. Rossotti, 317
F.3d 401, 408 (4th Cir. 2003). In three of these cases, the court observed that alternative
  remedies were available. See Judicial Watch, 317 F.3d at 408; LaSalle Rolling Mills, 832
F.2d at 393; Am. Bicycle Ass’n, 895 F.2d at 1281 n.4. None of them addressed a situation
  where the AIA would have blocked the operation of an independent statute that entitles a
  party to seek relief from a certain category of tax liability, as is the case here.




                                                14
Case: 19-20066      Document: 00515514095          Page: 15   Date Filed: 08/04/2020




                                   No. 19-20066


  to bar an action where Congress has not provided an adequate, alternative
  remedy.” (citation omitted)); see also, e.g., Walter Energy, 911 F.3d at 1138;
  SEC v. Credit Bancorp., Ltd., 297 F.3d 127, 139 (2d Cir. 2002). That view is
  consistent with the language the Supreme Court used in Regan, which does
  not limit the exception to validity challenges. See 465 U.S. at 378 (“In sum,
  the [AIA’s] purpose and the circumstances of its enactment indicate that
  Congress did not intend the [AIA] to apply to actions brought by aggrieved
  parties for whom it has not provided an alternative remedy.”); id. at 381
  (“[T]he [AIA] was intended to apply only when Congress has provided an
  alternative avenue for an aggrieved party to litigate its claims on its own
  behalf.”).
         We therefore side with the other two courts of appeals to decide the
  issue and hold that, because bankruptcy court is the only place a debtor can
  use section 1114 to modify its Coal Act obligations, the AIA does not bar
  adversary proceedings seeking to do so.
                                       IV.
         We finally reach the merits and examine whether Coal Act obligations
  are “retiree benefits” subject to modification under section 1114. We note at
  the outset that all courts to consider the question have held that Coal Act
  obligations are subject to modification. See Walter Energy, 911 F.3d at 1142–
  51; In re Alpha Nat. Res., Inc., 552 B.R. 314, 326–28 (Bankr. E.D. Va. 2016);
  In re Horizon Nat. Res. Co., 316 B.R. 268, 274–79 (Bankr. E.D. Ky. 2004).
         We first analyze section 1114’s text to see if the law covers Coal Act
  obligations.   Because we conclude that it does, we then address the
  interaction of section 1114 with the Coal Act.
                                       A.
         Section 1114 defines “retiree benefits” as:




                                        15
Case: 19-20066      Document: 00515514095          Page: 16    Date Filed: 08/04/2020




                                   No. 19-20066


         [P]ayments to any entity or person for the purpose of providing
         or reimbursing payments for retired employees and their
         spouses and dependents, for medical, surgical, or hospital care
         benefits, or benefits in the event of sickness, accident,
         disability, or death under any plan, fund, or program (through
         the purchase of insurance or otherwise) maintained or
         established in whole or in part by the debtor prior to filing a
         petition commencing a case under this title.

  11 U.S.C. § 1114(a). The parties’ textual disputes center on whether Coal
  Act obligations are “under any plan, fund, or program . . . maintained . . . in
  whole or in part” by Westmoreland “prior to filing” bankruptcy.

                                        1.
         The first question is whether Westmoreland’s payment of premiums
  “maintained” the Coal Act plans (at least in part). The statute does not
  define “maintain,” so we look to the word’s ordinary meaning. United States
  v. Lauderdale Cty., 914 F.3d 960, 964 (5th Cir. 2019). Dictionaries indicate
  that providing financial support fits within the plain meaning of “maintain.”
  Maintain, Black’s Law Dictionary (6th ed. 1990) (including “bear
  the expense of” and “furnish means for subsistence or existence of”);
  Webster’s Third New International Dictionary 1362 (1993)
  (“to provide for : bear the expense of”); 9 Oxford English
  Dictionary 224 (2d ed. 1989) (“to bear the expense of, afford”). A
  homeowner who pays HOA fees thus helps maintain the homeowner’s
  association.
         The Trustees counter that “an employer does not ‘maintain’ a plan
  simply by cutting checks; a plan is ‘maintained’ by the persons who operate
  and administer it day-in and day-out.”          For support, they cite cases
  interpreting “employee welfare benefit plan” under ERISA, which they




                                        16
Case: 19-20066           Document: 00515514095                   Page: 17         Date Filed: 08/04/2020




                                             No. 19-20066


  believe should be read consistent with “retiree benefits” in section 1114
  because they share similar language. 11
          The Trustees’ argument faces several roadblocks. First, they cite no
  cases saying that “employee welfare benefit plan” and “retiree benefits”
  should be read the same (the Latin phrase is in pari materia). Although some
  courts have looked to the former to interpret the latter, they do so to inform
  the phrase “any plan, fund, or program,” not “maintained or established.”
  See 7 Collier, supra, ¶ 1114.02[2][b], at 1114-12 (citing cases). And
  although the Bankruptcy Code does define some terms by cross-referencing
  other federal statutes, 12 section 1114 does not refer to ERISA. See United
  States v. Reorganized CF & I Fabricators of Utah, Inc., 518 U.S. 213, 219–20
  (1996).
          Second, the two provisions come from statutory schemes with
  different purposes. Indeed, they are different enough that the Supreme
  Court has warned against courts’ using ERISA to “fill in blanks in a



          11
            Below is the definition of “employee welfare benefit plan” under 29 U.S.C.
  § 1002(1). Language similar to section 1114’s definition of “retiree benefits” is in italics.

          [A]ny plan, fund, or program which was heretofore or is hereafter established
          or maintained by an employer or by an employee organization, or by both,
          to the extent that such plan, fund, or program was established or is
          maintained for the purpose of providing for its participants or their
          beneficiaries, through the purchase of insurance or otherwise, (A) medical,
          surgical, or hospital care or benefits, or benefits in the event of sickness, accident,
          disability, death or unemployment, or vacation benefits, apprenticeship or
          other training programs, or day care centers, scholarship funds, or prepaid
          legal services, or (B) any benefit described in section 186(c) of this title
          (other than pensions on retirement or death, and insurance to provide such
          pensions).
          12
            See, e.g., 11 U.S.C. § 101(41)(C)(ii) (defining “eligible deferred compensation
  plan” with reference to the Internal Revenue Code); id. § 761(5) (defining “commodity
  option” with reference to the Commodity Exchange Act).




                                                    17
Case: 19-20066         Document: 00515514095               Page: 18        Date Filed: 08/04/2020




                                         No. 19-20066


  Bankruptcy Code provision.” Howard Delivery Serv., Inc. v. Zurich Am. Ins.
  Co., 547 U.S. 651, 661 (2006). Even the courts that have looked to ERISA
  for guidance in interpreting “retiree benefits” have acknowledged doing so
  “with due regard . . . for the different purposes that animate ERISA and the
  Bankruptcy Code.” E.g., In re Avaya Inc., 573 B.R. 93, 102 (Bankr. S.D.N.Y.
  2017). Those different purposes prevent us from reading the statutes in
  tandem. See Latimer v. Sears Roebuck & Co., 285 F.2d 152, 157 (5th Cir. 1960)
  (“[A] statute is not in pari materia if its scope and aim are distinct . . . .”
  (citation omitted)).
          Third, though the cases the Trustees cite suggest that “maintaining”
  an ERISA plan may require something more than financial support, none
  definitively says that. Three of them grappled with the preliminary question
  of whether a “plan” exists. See Fort Halifax Packing Co. v. Coyne, 482 U.S.
1, 6, 12, (1987); Cantrell v. Briggs & Veselka Co., 728 F.3d 444, 451 (5th Cir.
  2013); Golden Gate Rest. Ass’n v. City & Cty. of S.F., 546 F.3d 639, 648–52
  (9th Cir. 2008). 13 Two others held that a plan was not an employee welfare
  benefit plan because it was not established or maintained by an employer or
  employee organization. See MDPhysicians & Assocs., Inc. v. State Bd. of Ins.,
  957 F.2d 178, 185–86 (5th Cir. 1992); Taggart Corp. v. Life & Health Benefits
  Admin., Inc., 617 F.2d 1208, 1210 (5th Cir. 1980). Another two concerned
  whether a plan satisfied an exemption from ERISA’s coverage. See Medina
  v. Catholic Health Initiatives, 877 F.3d 1213, 1219 (10th Cir. 2017) (church


          13
             Golden Gate did state that employers forced to pay into a city-run health care plan
  did not “establish[] or maintain[]” it for purposes of ERISA. 546 F.3d at 653 (alterations
  in original). The panel reasoned that (1) the plan existed regardless of whether an employer
  made payments to the city; (2) employers had no control over conditions of eligibility; and
  (3) employers had no control over the benefits provided. Id. at 653–54. Nevertheless, this
  reasoning was dicta because the court was responding to the argument of an amicus “to
  indicate [the court’s] disagreement” without “conced[ing] . . . that the argument [was]
  properly before [it].” Id. at 653.




                                               18
Case: 19-20066         Document: 00515514095             Page: 19       Date Filed: 08/04/2020




                                        No. 19-20066


  plan) 14; Hightower v. Tex. Hosp. Ass’n, 65 F.3d 443, 448–49 (5th Cir. 1995)
  (governmental plan). 15
          Finally, the language of section 1114 differs in at least one key respect
  from the language in ERISA’s definition of “employee welfare benefit plan”:
  whereas section 1114 qualifies “maintained” with the phrase “in whole or in
  part,” ERISA’s definition contains no similar qualification. What is required
  to maintain something in part of course may differ from what is required to
  maintain something in whole. Even if merely “cutting checks” does not
  maintain a plan in whole, providing financial support does so in part. 16
          In sum, the ordinary meaning of “maintain” includes providing
  financial support. The Trustees have not convincingly demonstrated that
  ERISA cases suggesting otherwise should govern section 1114. Coal Act
  obligors thus “maintain” the Combined Fund and the 1992 Plan, in part, by
  funding them.


          14
            Medina did interpret the word “maintain” under 29 U.S.C. § 1002(33)(C)(i)
  (which defines church plans) to mean “cares for the plan for purposes of operational
  productivity.” 877 F.3d at 1226. But it “t[ook] no position . . . on what ‘maintain’ might
  mean in other provisions of ERISA, where context may present a different answer.” Id.
  n.4.
          15
             Hightower turned on whether a county government or a private foundation
  “maintained” a plan. 65 F.3d at 449. Without defining “maintain,” the panel concluded
  that the foundation’s “assumption” of responsibility for the plan under a lease agreement
  meant the foundation “maintained” it. Id. The panel did not decide if something less,
  such as providing mere financial support for a plan, could constitute “maintaining” it.
          16
            The Trustees argue that the phrase “in whole or in part” does not diminish what
  it means to “maintain[]” a plan. Instead, they assert, it is included to encompass both
  debtors who maintain their own plans and debtors who jointly maintain a multiemployer
  plan. Their reading is possible, but it is not the most natural one. Indeed, ERISA’s
  definition of “employee welfare benefit plan” also covers multiemployer plans despite
  omitting the phrase “in whole or in part.” It refers to plans “established or maintained by
  an employer,” 29 U.S.C. § 1002(1), and then defines the word “employer” to “include[]
  a group or association of employers,” id. § 1002(5).




                                              19
Case: 19-20066         Document: 00515514095              Page: 20       Date Filed: 08/04/2020




                                        No. 19-20066


                                              2.
          The Trustees argue that, even if Westmoreland “maintained” the
  funds by paying premiums, its other Coal Act obligations do not constitute
  “retiree benefits” subject to modification. In particular, they assert that
  posting security for the 1992 Plan did not maintain the plans “prior to filing
  a petition” under Chapter 11. 17
          Under the Coal Act, a 1988 last signatory operator 18 must provide
  security “in an amount equal to a portion of the projected future cost” of
  providing healthcare benefits to its retirees under the 1992 Plan. 26 U.S.C.
  § 9712(d)(1)(B). That security can take the form of a bond, letter of credit, or
  cash escrow. Id. It is provided to the 1992 Plan if a 1988 last signatory
  operator does not maintain its own plan. Id. § 9711(c)(3)(A)(ii).
  Westmoreland and its affiliate Basin posted bonds to satisfy the security
  requirement before filing for bankruptcy.
          The Trustees concede that “[s]ecurity is a form of payment.” See
  Holland as Tr. of United Mine Workers of Am. 1992 Benefit Plan v. Arch Coal,
  Inc., 346 F. Supp. 3d 99, 105–06 (D.D.C. 2018). But they argue that “the
  money Westmoreland and Basin paid to secure their bonds didn’t reach the
  1992    Plan’s     accounts”       before     bankruptcy       because,     until    then,
  “Westmoreland and Basin continued their IEPs.”



          17
            They also contend that being jointly and severally liable for Coal Act obligations
  does not amount to maintaining Coal Act obligations. See, e.g., 26 U.S.C. § 9704(a) (joint
  and several liability for Combined Fund premiums); id. § 9711(a) (same for IEPs); id.
  § 9712(d)(4) (same for 1992 Plan premiums and security). But the Trustees forfeited this
  claim by failing to raise it at the bankruptcy court.
          18
            A 1988 last signatory operator is a coal company that was a signatory to the 1988
  wage agreement and was the most recent coal industry employer of a given retiree. 26
  U.S.C. § 9701(c)(3)–(4).




                                              20
Case: 19-20066       Document: 00515514095           Page: 21    Date Filed: 08/04/2020




                                    No. 19-20066


         Their position does not comport with section 1114.              Although
  Westmoreland’s and Basin’s bonds did not funnel cash directly into the 1992
  Plan, section 1114 does not require that.          Under the statute, “retiree
  benefits” include “payments to any entity . . . for the purpose of providing . . .
  retired employees . . . medical . . . benefits . . . under any plan, fund or
  program . . . maintained . . . by the debtor” made prior to bankruptcy. 11
  U.S.C. § 1114(a) (emphasis added). Westmoreland and Basin made the bond
  payments prior to bankruptcy with the purpose of providing their retirees
  health care benefits if they ever stopped operating their individual plans.
  Those payments ensured that the 1992 Plan would be able to “bear the
  expense of” additional retirees displaced from their individual plans. See
  Maintain, Black’s Law Dictionary, supra. As a result, the bond
  payments fit the definition of “retiree benefits” even if the 1992 Plan did not
  receive them prior to bankruptcy.
                                         B.
         Having determined that Coal Act obligations are “retiree benefits”
  under section 1114, we now consider the potential clash between those two
  laws. When evaluating two laws that may conflict, we must “regard each as
  effective” if they “are capable of co-existence” unless there is “a clearly
  expressed congressional intention to the contrary.” Morton v. Mancari, 417
U.S. 535, 551 (1974).
                                          1.
         The Trustees’ broadest attack is that several provisions of the Coal
  Act affirmatively “block” the negotiation process that section 1114 requires
  for a debtor to modify its Coal Act obligations.
         The first Coal Act protection they invoke, 26 U.S.C. § 9722, may
  coexist with a section 1114 proceeding. As mentioned, this provision nullifies
  “any transaction” with the “principal purpose” of “evad[ing] or avoid[ing]




                                         21
Case: 19-20066       Document: 00515514095          Page: 22      Date Filed: 08/04/2020




                                     No. 19-20066


  liability” under the Coal Act. 26 U.S.C. § 9722. Walter Energy recognized
  that the Coal Act could thus bar a section 1114 modification that has a
  principal purpose of avoiding Coal Act liability. See 911 F.3d at 1149–50. But
  the modification was not so motivated in that bankruptcy; instead “the
  purpose of the sale was to provide the best possible outcome for the various
  stakeholders because it would allow some of Walter Energy’s mines to
  continue operating.” Id. We do not have any findings to support such a
  conclusion here because this is a declaratory judgment action brought in
  anticipation of a section 1114 modification attempt. To be sure, the findings
  that section 1114 requires for court-mandated modification—that “such
  modification is necessary to permit the reorganization of the debtor and
  assures that all creditors, the debtor, and all of the affected parties are treated
  fairly and equitably, and is clearly favored by the balance of the equities,” 11
  U.S.C. § 1114(g)(3)—would usually preclude a finding that the principal
  purpose was to extinguish Coal Act obligations. In any case, requiring the
  bankruptcy court to make a principal purpose finding whenever a debtor
  attempts to modify its Coal Act obligations maintains a role for both section
  1114 and section 9722.
         The problem with the Trustees’ next argument is that it does not give
  force to both statutes but instead asks us to displace the bankruptcy
  modification procedure in favor of a Coal Act provision. The Trustees
  contend that the provision stating that “[a]ll liability for contributions to the
  Combined Fund . . . shall be determined exclusively under” the Coal Act, 26
  U.S.C. § 9708, means there is no role for the Bankruptcy Code to modify
  those obligations. But there is a narrower reading of section 9708 that gives
  it meaning while preserving a role for section 1114. Section 9708’s title




                                          22
Case: 19-20066          Document: 00515514095             Page: 23       Date Filed: 08/04/2020




                                          No. 19-20066


  (“Effect on pending claims or obligations”) and text 19 indicate that it
  “serve[s] a specific, narrow purpose: to address the effect that the creation
  of the Combined Fund had on coal companies’ existing and future obligations
  to the 1950 and 1974 Benefit Plans.” Walter Energy, 911 F.3d at 1149. The
  Eleventh Circuit explained it well:
         In the first sentence, Congress explained that because the
         Combined Fund was replacing the 1950 and 1974 Benefit Plans,
         the Coal Act—not the wage agreements—would determine
         coal companies’ liabilities for contributions going forward.
         The next sentence clarified that to the extent that a coal
         company owed obligations to the 1950 and 1974 Benefit Plans
         that pre-dated the creation of the Combined Fund, those
         obligations would remain.
Id. Accordingly, section 9708 can be read in a quite reasonable way that does
  not block a bankruptcy court’s ability to modify Coal Act obligations.
         Lastly, the Trustees point to 26 U.S.C. § 9711(e), 20 which briefly
  states that benefits for employees not covered by the Coal Act “shall only be


         19
              26 U.S.C. § 9708 reads in relevant part:

         All liability for contributions to the Combined Fund that arises on and after
         February 1, 1993, shall be determined exclusively under this chapter,
         including all liability for contributions to the 1950 UMWA Benefit Plan
         and the 1974 UMWA Benefit Plan for coal production on and after
         February 1, 1993. However, nothing in this chapter is intended to have any
         effect on any claims or obligations arising in connection with the 1950
         UMWA Benefit Plan and the 1974 UMWA Benefit Plan as of February 1,
         1993 . . . .
         20
            26 U.S.C. § 9711 is entitled “Continued obligations of individual employer
  plans.” Subsection (e) reads:

         Treatment of noncovered employees.—The existence, level, and duration
         of benefits provided to former employees of a last signatory operator (and
         their eligible beneficiaries) who are not otherwise covered by this chapter




                                               23
Case: 19-20066        Document: 00515514095             Page: 24      Date Filed: 08/04/2020




                                       No. 19-20066


  determined by, and shall be subject to, collective bargaining, lawful unilateral
  action, or other applicable law.” This subsection, they argue, implies that
  Coal Act obligations are not subject to “collective bargaining, lawful
  unilateral action, or other applicable law.”            That is a strong negative
  inference to draw from the fairly bland language of section 9711(e). We agree
  with other courts that read section 9711(e) as leaving benefits for noncovered
  employees to future collective bargaining agreements or legislation. See Pa.
  Mines Corp. v. Holland, 197 F.3d 114, 118 n.1 (3d Cir. 1999); Barrick Gold
  Expl., Inc. v. Hudson, 823 F. Supp. 1395, 1400–01 (S.D. Ohio 1993), aff’d, 47
F.3d 832 (6th Cir. 1995). Section 9711(e) hardly amounts to the clear
  indication required to show that Coal Act benefits should not be subject to
  “other applicable law[s]” like section 1114.
                                            2.
         The Trustees’ next structural argument stems not from the Coal Act
  but from another part of the Bankruptcy Code. They cite the statute
  requiring a bankruptcy court to confirm that a reorganization plan provides
  for the payment of retiree benefits “for the duration of the period the debtor
  has obligated itself to provide such benefits.”            11 U.S.C. § 1129(a)(13)
  (emphasis added).        According to the Trustees, the “obligated itself”
  language means that “retiree benefits” must be voluntarily assumed, not
  imposed involuntarily by statute.
         Even assuming that is true, the Trustees do not carry the day. 21 Coal
  companies “did in some sense previously obligate themselves to provide the



         and who are (or were) covered by a coal wage agreement shall only be
         determined by, and shall be subject to, collective bargaining, lawful
         unilateral action, or other applicable law.
         21
          The phrase “obligated itself” must have some meaning. But it is hard to say that
  two words in a different section of the statute books restrict section 1114’s scope to




                                            24
Case: 19-20066         Document: 00515514095               Page: 25        Date Filed: 08/04/2020




                                         No. 19-20066


  retiree health care benefits” now required under the Coal Act. Walter
  Energy, 911 F.3d at 1145.           The Coal Act imposes obligations only on
  signatories to the wage agreements from 1978 onward that guaranteed
  lifetime health care benefits to miners. And the Supreme Court has found
  that initial voluntariness significant in past Coal Act litigation. See E.
  Enterprises, 524 U.S. at 530–37 (plurality opinion) (holding that levying Coal
  Act premiums on a pre-1978 signatory operator was an unconstitutional
  taking because the operator never agreed to provide lifetime benefits to its
  retirees); id. at 549–50 (Kennedy, J., concurring in the judgment and
  dissenting in part) (finding due process violation on similar retroactivity
  grounds).       So although Coal Act obligations are now “undeniably
  involuntary,” In re Sunnyside Coal Co., 146 F.3d 1273, 1278 (10th Cir. 1998),
  Westmoreland did originally “obligate[] itself” to provide lifetime health
  care benefits to its retirees through the National Bituminous Coal Wage
  Agreements.




  voluntarily assumed retirement obligations to the exclusion of statutorily imposed ones
  when section 1114 makes no such distinction. See Wirtz v. Local Union No. 125, Laborers’
  Int’l Union of N. Am., AFL-CIO, 389 U.S. 477, 482 (1968) (“Such a severe restriction . . .
  should not be read into [a] statute without a clear indication of congressional intent to that
  effect.”). The Fourth Circuit refused to draw a similar line when it rejected the argument
  that a free-and-clear order could not extinguish coal companies’ Coal Act premium
  obligations because the premiums are taxes. Leckie Smokeless, 99 F.3d at 585–86
  (addressing 11 U.S.C. § 363(f)(5)). Observing that the Bankruptcy Code did not
  differentiate taxes from other obligations subject to section 363, it concluded that
  “Congress has given no indication that bankruptcy courts cannot order property sold free
  and clear of interests that Congress has itself created by statute.” Id. at 586. Nevertheless,
  because we hold that Westmoreland effectively “obligated itself” to provide Coal Act
  benefits, we do not need to decide whether a debtor must always voluntarily assume its
  “retiree benefits” to modify them under section 1114.




                                               25
Case: 19-20066      Document: 00515514095         Page: 26     Date Filed: 08/04/2020




                                   No. 19-20066


                                        3.
         Finally, the Trustees argue that section 1114 assumes “retiree
  benefits” are “negotiable” because it permits a bankruptcy court to modify
  them only after the debtor negotiates with the retirees’ representative and
  the representative rejects a debtor’s modification proposal “without good
  cause.” See 11 U.S.C. § 1114(e)(1), (f)–(g). But because the Coal Act’s
  financing obligations are statutorily mandated, the argument goes, they are
  nonnegotiable and therefore cannot be modified under section 1114.
  Although we address this argument last, it may be the closest one, as it
  captures the uneasy fit between a bankruptcy code provision that typically
  deals with benefits created by contracts and Coal Act premiums that are
  imposed by statute.
         The first step of the argument is correct. Section 1114’s modification
  scheme not only presumes but requires a back-and-forth negotiation between
  the debtor’s trustee and the retirees’ authorized representative. See id.
  § 1114(f). Indeed, Westmoreland acknowledges that section 1114’s structure
  indicates that “retiree benefits” must be negotiable. The Eleventh Circuit
  came to the same conclusion. Walter Energy, 911 F.3d at 1145.
         The second step of the Trustees’ argument is the difficult question.
  To be sure, the Coal Act imposes its financing obligations in mandatory
  terms. E.g. 26 U.S.C. § 9704(a) (Combined Fund); id. § 9712(d)(1) (1992
  Plan); see also Pa. Mines, 197 F.3d at 119 n.2 (“[W]hatever discretion the 1992
  Plan Trustees have in making eligibility determinations is bounded by the
  mandatory terms of the Coal Act.”). But past settlements between the
  Trustees and other Coal Act obligors indicate that Coal Act obligations are
  “to some extent negotiable.” Walter Energy, 911 F.3d at 1145 (“That the
  Funds have agreed to modify premiums in the past shows that the obligations
  are negotiable.”); see also, e.g., Holland v. Va. Lee Co., 188 F.R.D. 241, 246,




                                        26
Case: 19-20066      Document: 00515514095          Page: 27      Date Filed: 08/04/2020




                                    No. 19-20066


  256–57 (W.D. Va. 1999) (enforcing settlement in which coal company paid
  Trustees lump sum in exchange for release “from any and all past and future
  funding liability to the Combined Fund”); In re Bethlehem Steel Corp., 2004
WL 601656, at *2 (Bankr. S.D.N.Y. Feb. 9, 2004) (describing settlement in
  which Coal Act obligor paid Trustees lump sum in exchange for, inter alia,
  release of “claims for the funding of the provision of health care benefits by
  the 1992 Plan”). Although a settlement does not affect the Coal Act’s
  statutory provisions, it can permit a coal company to pay something less than
  the Act requires by preventing the settlement’s counterparty from enforcing
  against that company the Act’s full obligations. A coal company can thus
  negotiate with its retirees’ representative an effective “modification” of its
  Coal Act obligations (as enforceable by the retirees) through the back-and-
  forth bargaining process described in section 1114.
         Another circuit’s decision on a closely related issue is instructive.
  Section 363 permits a bankruptcy trustee to sell property free and clear of
  another entity’s interest in the property if “such entity could be compelled,
  in a legal or equitable proceeding, to accept a money satisfaction of such
  interest.” 11 U.S.C. § 363(f)(5). The Fourth Circuit held that the Trustees
  could be required to accept a money satisfaction of their Coal Act interests,
  so it affirmed a district court’s free-and-clear order. Leckie Smokeless, 99 F.3d
  at 585. That the Trustees can be forced to accept a money satisfaction of
  their Coal Act interests further illustrates that Coal Act obligations are not as
  set in stone as the Trustees claim them to be. Rather than create a circuit
  split that would result in different treatment of debtors in different circuits,
  we will follow the Fourth and Eleventh Circuit’s view that the Coal Act does
  leave some room for negotiation. At a minimum, the Coal Act’s perceived
  non-negotiability is not so clear that it displaces a bankruptcy law otherwise
  directly applicable to the situation we confront.




                                         27
Case: 19-20066      Document: 00515514095          Page: 28     Date Filed: 08/04/2020




                                    No. 19-20066


                                        ***
         Given who the parties are, it may seem like this case decides whether
  retirees will receive their promised benefits. But that is not what is at stake;
  the retired miners will receive their benefits regardless of this case’s
  outcome. Walter Energy, 911 F.3d at 1156. The question instead is whether
  Westmoreland must continue to pay those obligations or whether the
  government—that is, the taxpayers—will have to pick up the slack.
         To find the answer, we have to reconcile two laws addressing the
  persistent problem of underfunded retiree health care benefits. That duty
  does not let us pick the law that we think is the better policy. We must instead
  give effect, when possible, to both section 1114 and the Coal Act. The
  unusual nature of the Coal Act—a codification of retirement benefits that are
  ordinarily (and were originally) the product of private bargaining—makes
  that task a difficult one. But seeing no clear indication that Congress
  intended to carve out Coal Act obligations from section 1114’s reach, we hold
  that section 1114 can apply to those obligations. And recall that section 1114
  prohibits the unilateral changes to a debtor’s retirement obligations that were
  once common. A section 1114 modification is allowed only if the debtor and
  the retirees’ representative agree or the bankruptcy court orders changes
  after finding that the equities favor modification.
         We therefore AFFIRM the bankruptcy court’s ruling that Coal Act
  obligations may be modified via section 1114, though we clarify that a court
  must find that the principal purpose of the transaction is not to avoid liability
  under the Act.




                                         28